DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-16 are allowed.

3.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fail to singly or in combination to render obvious all the limitations of the independent claims. Yu et al. (US 20160035108 A1) and Gregerson et al. (US 20180185113 A1) are the closest prior art to the claimed invention.
 
Regarding claim 1, Lu teaches a method of measuring and registering positions and directions in image space with that in world space, the method comprising: 
a) providing an assembly and a tracking tool with six-degree freedom of positions and directions, wherein:
 the assembly includes: either at least four non-coplanar positional objects, or at least one positional object and at least three orthogonal directional objects; 
the three-dimensional positions and available directions of the objects are measured regarding to the tracking tool's frame; and 
the objects can be scanned with imaging systems and their three-dimensional positions and available directions can be obtained in the scanned image space;

38d) placing a relative tracking tool with six-degree freedom on or in the body; 
e) placing a tracking tool on an instrument to track the instrument's pose; 
Gregerson teaches all objects are rigidly placed in the assembly; 
the tracking tool is removably attached on the assembly rigidly, such that the position and direction of the objects and of the tracking tool are fixed relatively each other; 
with a tracking system, in the same time referred as registering time, recording the data of six-degree freedom of directions and positions for both the relative tracking tool and the tracking tool attached on the assembly with respect to the frame of the tracking system.  
Lu and Gregerson alone or in combination do not teach c) computing a transformation of converting positions and directions from world space into image space, based on the measured positions and available directions of the objects in world space regarding to the tracking tool's frame in step a) and the obtained positions and available directions of the objects in the image space in step b);
with the tracking system, in the same time referred as post-registering time, recording both the data of positions and/or available directions of the tracking tool attached on the instrument and the data of six-degree freedom of positions and directions of the relative tracking tool with respect to the frame of the tracking system; 
f) combining the transformation obtained in step c), two tracking tools' data recorded during registering time in step d) and two tracking tools' data recorded during post-registering time in step e), to compute the converted positions and/or available directions of the tracking tool attached on the instrument in the image space of the particular application in combination with all the recited limitations of claim 1.  
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miga et al. (US 20050148859 A1) discloses a cortical surface registration procedure related to a diagnostic or surgical procedure. In one embodiment, the procedure includes the steps of pre-operatively obtaining a first textured point cloud of the cortical surface of a targeted region of a brain of a living subject, intra-operatively obtaining optically a second textured point cloud of the cortical surface of the brain of the living subject, and aligning the first textured point cloud of the cortical surface to the second textured point cloud of the cortical surface so as to register images of the brain of the living subject to the cortical surface of the living subject.
Von Jako, M.D. et al. (US 20080154120 A1) discloses noting a location of a first implant, noting a location of a second implant, measuring a distance between the first and second implants based on the location of the first implant and the location of the second implant, and displaying the distance to a user.
Kumar et al. (US 20080260222 A1) discloses a method for lesion detection includes acquiring pre-therapy medical image data from a first modality. Post-therapy medical image data is acquired from a second modality. A transformation matrix for transforming from an image space of the first modality to an image space of the second modality is calculated. A volume of interest is defined from the medical image data of the first modality. The volume of interest includes one or more lesions. The volume of interest is automatically copied to the medical image data of the second modality using the calculated transformation matrix.
Fan et al. (US 20140369584 A1) discloses a system and method for determining intraoperative locations of a lesion in tissue from lesion locations determined in preoperative imaging includes determining three dimensional locations of surface features of the organ in the preoperative images. A 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 





 For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M LOUIS-FILS/               Examiner, Art Unit 2641                                                                                                                                                                                         



/CHARLES N APPIAH/               Supervisory Patent Examiner, Art Unit 2641